tcmemo_2003_249 united_states tax_court james christian jensen petitioner v commissioner of internal revenue respondent docket no filed date james christian jensen pro_se paul k voelker for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a dollar_figure deficiency in and a dollar_figure accuracy-related_penalty under sec_6662 a on petitioner’s federal_income_tax for 1all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the issues remaining for decision are is petitioner required to include in his gross_income for the year at issue certain distributions from his retirement_plan retirement_plan distributions that he received during that year we hold that he is is petitioner entitled for the year at issue to a deduction for a claimed loss with respect to his radiology practice we hold that he is not is petitioner liable for the year at issue for the percent additional tax under sec_72 with respect to his retirement_plan distributions that he received during that year we hold that he is is petitioner liable for the year at issue for the accuracy-related_penalty under sec_6662 we hold that he is findings_of_fact many of the facts have been stipulated and are so found at the time he filed the petition in this case petitioner resided in henderson nevada during petitioner received from vanguard fiduciary trust co vanguard two retirement_plan distributions in the amounts of dollar_figure dollar_figure retirement_plan distribution and dollar_figure dollar_figure retirement_plan distribution respectively vanguard issued to petitioner form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc form 1099-r with respect to each of those distributions on date petitioner deposited the dollar_figure retire- ment plan distribution that he received from vanguard into a certificate of deposit in his name at american savings bank in honolulu hawaii bank we shall refer to that certificate of deposit as petitioner’s american savings bank cd on march and date the bank credited petitioner’s american savings bank cd with interest of dollar_figure and dollar_figure respec- tively on date petitioner withdrew the entire balance of dollar_figure from petitioner’s american savings bank cd for an undisclosed period of time petitioner who received a medical degree operated a radiology practice on date that practice was closed petitioner timely filed form 1040ez income_tax return for single and joint filers with no dependents return for his taxable_year that return reported no income and no tax_liability and claimed no prepayment_credits respondent issued a notice_of_deficiency notice to peti- 2the actual amount that petitioner deposited into peti- tioner’s american savings bank cd was dollar_figure one of the forms 1099-r that vanguard issued to petitioner for showed a retirement_plan distribution of dollar_figure the record does not explain the 89-cent discrepancy between the dollar_figure deposited into the american savings bank cd and the dollar_figure retirement_plan distribution shown in form 1099-r issued to petitioner tioner with respect to his taxable_year in that notice respondent determined inter alia that petitioner is required to include in his gross_income the two retirement_plan distributions totaling dollar_figure that he received from vanguard during that year respondent also determined in the notice that petitioner is liable for the 10-percent additional tax under sec_72 with respect to those distributions respondent further determined in the notice that petitioner is liable for the accuracy-related_penalty under sec_6662 opinion respondent does not dispute that sec_7491 applies in the instant case with respect to sec_7491 respondent maintains that petitioner has not complied with sec_7491 and that therefore the burden_of_proof with respect to respondent’s deficiency determination for the year at issue does not shift to respondent on the instant record we agree with respondent with respect to sec_7491 respondent has the burden of production with respect to the accuracy-related_penalty under sec_6662 that respondent determined in the notice petitioner failed to report as part of his gross_income for the two retirement_plan distributions that he received from vanguard during that year on the instant record we find 3we note that petitioner concedes that he received certain dividend income during the year at issue that respondent has satisfied respondent’s burden of production with respect to that penalty we turn first to the two retirement_plan distributions that petitioner received during and that he did not report as income for that year it is petitioner’s position that he was not required to report those distributions as income for the year at issue because he timely transferred or rolled over those distributions into an eligible_retirement_plan in support of his position petitioner relies on his testimony and two exhib- its we are unwilling to accept that evidence as establishing petitioner’s position regarding his retirement_plan distribu- tions petitioner’s testimony was general conclusory vague and uncorroborated in this connection petitioner could not even recall what happened to the dollar_figure that he withdrew from petitioner’s american savings bank cd on date as for the two exhibits on which petitioner relies those exhibits show only that on date petitioner purchased from the bank a certificate of deposit in the amount of dollar_figure and that on date he withdrew that amount as well as interest credited thereto the record contains no evidence as to what 4although not altogether clear petitioner may be arguing that he rolled over only the dollar_figure retirement_plan distribu- tion and not the dollar_figure retirement_plan distribution because the record is not altogether clear on this point we shall proceed on the assumption that both of those distributions are at issue in this case happened to the dollar_figure that petitioner withdrew from peti- tioner’s american savings bank cd on date on the record before us we find that petitioner has failed to carry his burden of establishing that he timely transferred or rolled over the retirement_plan distributions in question into an eligible_retirement_plan on that record we sustain respon- dent’s determination to include those distributions in peti- tioner’s gross_income for the year at issue we turn next to petitioner’s claim that he is entitled for to a deduction for a claimed loss with respect to his radiology practice although we are satisfied from the record that petitioner’s radiology practice was closed on date no reliable evidence in the record explains why that practice was closed in fact the record does not even establish whether petitioner carried on his radiology practice in corporate form in partnership form with one or more other physicians or as a sole_proprietor in addition much of the documentation on which petitioner relies to support his claimed loss for relates to years other than on the record before us we find that petitioner has failed to carry his burden of establishing that he 5one of the documents upon which petitioner relies to sup- port his claimed loss for the year at issue is a self-serving uncorroborated document prepared by petitioner in which he listed various items that he contends were related to his radiol- ogy practice and various dollar amounts with respect to such items is entitled for the year at issue to a deduction for his claimed loss with respect to his radiology practice we turn now to the 10-percent additional tax under sec_72 that respondent determined for the year at issue with respect to the retirement_plan distributions that petitioner received from vanguard during that year petitioner acknowledges that if the court were to find that he must include those distri- butions in his gross_income for the year at issue he is liable for the 10-percent additional tax under sec_72 we have found that petitioner is required to include in his gross_income for the year at issue the retirement_plan distributions in question on the record before us we find that petitioner is liable for the 10-percent additional tax we turn finally to the accuracy-related_penalty under sec_6662 petitioner acknowledges that if the court were to find that he must include the retirement_plan distributions in question in his gross_income for the year at issue and that he is not entitled to a deduction for his claimed loss with respect to his radiology practice he is liable for the accuracy-related_penalty under sec_6662 we have found that petitioner is required to include in his gross_income for the year at issue those distributions and that he is not entitled for that year to any such deduction on the record before us we find that petitioner is liable for the year at issue for the accuracy- related penalty we have considered all of the contentions and arguments of petitioner that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing and the concessions of the parties decision will be entered under rule
